NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
TOTOLOlKING JOINT VENTURE,
P1aintiff-Appellant,
V.
UNITED STATES,
D'efendant-Appellee.
2010-5037
Appeal from the United States C0urt of Federal
Claims in Case No. 09-CV-104, Judge Christine O.C.
Mi1ler.
ON MOTION
Before LOURIE, Circuit Juclge.
0 R D E R
Totolo/King Joint Venture ("Toto1o/King"’) moves to
abate its appeal pending a ruling upon a motion
T0to1o/King has indicated that it will file in the Court of
Federal C1aims. The government moves to dismiss the
appeal as moot on the basis that TotolofKing is not an
interested party.

TOTOLO/KING JOINT VENTURE V. US 2
Totolo/King’s motion for abatement requests a re-
mand to the C0urt of Federal Claims in order to move
that court for relief from its judgment based on an alleged
discovery that the government put in the record a falsified
document with the intent to mislead the court. Because
Totolo/King has not offered a reasonable basis for its
failure to challenge the government’s evidence before the
Court of Federal Claims, in advance of its appeal, we deny
its motion. Totolo/King may make such a motion at the
Court of Federal Claims, see R. Ct. Fed. Cl. 6O(b) (allow-
ing Court of Federal Claims to reopen proceedings for
"excusable neglect" or "newly discovered evidence that,
with reasonable diligence, could not have been discovered
in time to move for a new trial under RCFC 59(b)"), but
we will not open the record for such evidence in this
appea1, see Moore U.S.A. v. Std. Register Co., 229 F.3d
1091, 1116 (Fed. Cir. 2000) ("We are especially reluctant
to expand the record on appeal where, as here, the party
seeking expansion of the record offers no reasonable basis
for its failure to produce the proffered evidence at an
earlier time.").
The government’s motion to dismiss asserts that, on
April 16, 2010, William Totolo, owner of Totolo/King died.
According to the government, because Mr. Totolo, the
veteran owner of Tot0l0/King, is deceased, Totolo/King is
not an interested party, as it is no longer a Service Dis-
abled Veteran Owned Small Business. Thus, the govern-
ment argues, Totolo/King does not have standing. Rather
than rule on the substantive issues raised by the govern-
ment, we deem the better course is for the parties to
address the issues raised by the governments motion in
their briefs, if appropriate.
Acc0rdingly,
I'r Is ORDEREi) THA'1‘:
(1) Totolo/King’ s motion for abatement is denied.

3 TO'l‘OLO/KING JOINT VENTU`RE v. US
(2) The government’s motion to dismiss is denied
without prejudice to the parties raising the issues in the
briefs
SEP 09 2010
Date
cc: J ames Edward Krause, Esq.
John S. Groat, Esq.
FOR THE CoURT
/s/ J an Horbaly
J an H0rbaly
Clerk
- men
U»S. UDURT OF
me FsnsaAlPéi§`¢'i1S»f°"
SEP 0-9;201U
umuonaALv
cum